Citation Nr: 0517702	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  05-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran served on active duty from April 1943 to August 
1945.

In a December 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating therefor.  The veteran indicated 
disagreement with the level of disability awarded and, after 
being issued a statement of the case, perfected his appeal by 
submitting a substantive appeal 
(VA Form 9) in January 2005.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in June 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).

Issues not on appeal

The veteran, through his representative, has also raised the 
issue of entitlement to service connection for tinnitus.  
This matter has not been developed for appellate review, and 
is referred to the RO for action as appropriate.

In the December 2003 rating action, the RO, while granting 
the veteran's claim of service connection for bilateral 
hearing loss, denied his claim of entitlement to a 
compensable evaluation for service-connected gunshot wound 
scars of the chin and neck.  The veteran was notified of that 
decision, but did not indicate disagreement therewith.  That 
issue is accordingly not before the Board on appeal. 
See 38 U.S.C.A. § 7105 (West 2002); see also Archbold v. 
Brown, 9 Vet. App. 124 (1996) [a notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and the request for appellate review is completed by 
claimant's filing of substantive appeal after statement of 
the case is issued by VA].


FINDINGS OF FACT

1.  The report of a December 2003 VA examination shows that 
the veteran has Level III hearing in the right ear and Level 
IV hearing in the left ear.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, 4.86 (2004).

2.  The criteria for an increased disability ratings for 
bilateral hearing loss on an extra-schedular basis have not 
been met.  38 C.F.R. 3.321(b)(1) (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a disability rating in excess of the 10 
percent evaluation that has been assigned for his service-
connected bilateral hearing loss.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating action issued in this case in December 
2003, and  by the statement of the case issued in January 
2005, of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

Crucially, a letter was sent to the veteran by the RO in 
February 2005 that was specifically intended to address the 
requirements of the VCAA with reference to the veteran's 
claim.  The letter explained to the veteran that the RO was 
processing his claim, and set forth the responsibilities of 
VA and the veteran with respect to the development of the 
evidence.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2005 VCAA letter, the veteran was informed that VA 
would make reasonable efforts to obtain relevant evidence, 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2005 letter informed the veteran that he was to 
give VA enough information about his records so that VA could 
request them from the person or agency that has them.  He was 
furnished with VA Form 21-4142, Authorization to Release 
Information to the Department of Veterans Affairs, to 
authorize the release of information from any doctors and/or 
hospitals concerning any treatment he had received.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the February 2005 letter, he was 
advised, "If you have additional information that you would 
like us to consider, please notify us of this fact."  He was 
provided with a VA Form 21-4138, Statement in Support of 
Claim.  He was also advised as follows:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  (Emphasis in original.)  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
February 2005 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), wherein the 
Court held that, under the notice provision of the VCAA, a 
claimant must be given notice of the evidentiary matters 
specified in statute and regulation before an initial 
unfavorable decision by the RO.  

While the veteran was not provided with notice of evidentiary 
requirements prior to the rendering of an initial unfavorable 
claim by the RO, the crucial question, according to the Court 
in Pelegrini II, is whether the veteran was prejudiced 
thereby.  In the instant case, it is clear that he was not, 
inasmuch as he has been accorded ample opportunity to submit 
evidence and argument after receiving VCAA notice.  No 
pertinent evidence was submitted following issuance of the 
February 2005 VCAA letter, and a supplemental statement of 
the case was not promulgated, since no readjudication of the 
veteran's claim was needed.  This cured any error in the 
timing of notice.  The Board therefore concludes that 
appellate consideration of the veteran's claim at this time 
is not prejudicial to him.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) [an error is not 
prejudicial when it did not affect the essential fairness of 
the adjudication].

The Court also held in Pelegrini II that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  With regard to the 
latter holding, the record demonstrates that the veteran in 
this case was apprised, with regard to his claim, of the 
evidence that was necessary to substantiate that claim, of 
the evidence that VA would seek to provide, of that which the 
claimant was expected to provide, and that the claimant was 
to provide any evidence in his possession that pertained to 
the claim.  The Board finds that the veteran was apprised of 
his and VA's evidentiary obligations to the satisfaction of 
the requirements of the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  As noted below, the veteran 
underwent VA examination in December 2003.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
records of post-service medical treatment.  He was accorded a 
VA examination during the course of this appeal pursuant to 
his claim that his disability was productive of impairment.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity for a hearing before a 
member of the Board or at the RO.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claims, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claims.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).  

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in October 2003, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The veteran's available service medical records do not 
indicate any hearing impairment, or complaints thereof.  The 
report of a December 2003 VA audiometric examination notes a 
history of in-service exposure to gun and combat noise, with 
a finding that it was as likely as not that a portion of the 
veteran's current hearing loss was related to military noise 
exposure.  Service connection, based on findings presented in 
this report, was granted by the RO in December 2003.

The December 2003 VA audiology examination also indicated the 
following findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
55
55
LEFT
N/A
45
65
75
85

Speech recognition was 80 percent in each ear.

The report of a March 2004 VA audiometric test does not set 
forth diagnostic findings in a manner whereby information can 
be presented in the above format.

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as 10 percent disabling.  The veteran 
seeks a higher disability rating.  

Schedular rating

Applying the findings of the December 2003 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis at this time for a rating 
assignment in excess of the currently assigned 10 percent 
evaluation.  

The report of the December 2003 examination shows that the 
veteran's right ear manifested average puretone thresholds of 
46 decibels in the right ear and 68 decibels in the left ear, 
with speech discrimination of 80 percent in each ear.  
Reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
hearing loss to be Level III impairment for the right ear, 
and Level IV impairment for the left ear.  Under 38 C.F.R. 
§ 4.85, Table VII, this degree of bilateral hearing 
impairment is rated as 10 percent disabling.  

Since there are specific requirements in terms of pure tone 
threshold averages and speech reception test results for each 
percentage rating, the assignment of a rating in excess of 10 
percent utilizing the provisions of 38 C.F.R. § 4.7 is not 
appropriate.  The veteran's test results clearly fall within 
the parameters for a 10 percent rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2004).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB's or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to 
either ear.  Puretone thresholds only exceed 55 dB's at 3000 
Hertz and above in the right ear, and at 2000 Hertz and above 
in the left ear, so the requirements of subdivision (a) are 
not satisfied.  With respect to subdivision (b), there are no 
puretone thresholds below 30 dB for either ear at any 
frequency.

With regard to the audiometric findings presented in March 
2004, the Board notes that these data are in a format that 
the Board is unable to decipher and which the Board, 
therefore, cannot consider as evidence.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) [the Board may not interpret 
graphical representations of audiometric data]; see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The 10 percent disability rating that has been in effect 
since October 20, 2003, the date that service connection 
became effective, is based on the report of the December 2003 
VA audiometric examination.  No evidence dated subsequent to 
December 2003 allows for the assignment of a rating in excess 
of 10 percent, nor is there any other evidence of record 
which shows a rating other than 10 percent should be 
assigned.



Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for any hearing problems.  There is also no 
evidence on file that this disability markedly interferes 
with employment.  Any interference with employment is 
reflected in the 10 percent disability rating that is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for service-connected 
bilateral hearing loss.

ORDER

An increased disability rating for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


